Title: From George Washington to Major General Nathanael Greene, 8 August 1778
From: Washington, George
To: Greene, Nathanael


          
            Sir.
            Head Quarters White plains 8th Augt 1778.
          
          I received your favor dated the 4th Inst. informing me of your arrival at Providence,
            and the flattering disposition of things in that quarter.
          We have just received an account from Genl Maxwell of Lord Howes sailing from the Hook
            with his fleet of armed vessels early on Thursday morning last. Whether it is to make demonstrations of fighting the Count
            d’Estaign, in order to favor the withdrawing or reinforceing of the troops on Rhode
            Island is not easy to determine. I would hope however that it is not to join a squadron
            from England, or if it is that your operations will be determined before they can
            act.
          Wishing you all manner of success and glory, I am Sir your obt & very hbl.
            servt.
          
            P.S. you have referred me for particulars to a letter from Genl Sullivan—no such
              letter came to hand.
          
        